Exhibit 99.1 Gregory J. Larson, Chief Financial Officer Bret D.S. McLeod, Senior Vice President 240.744.5216 Gee Lingberg, Vice President NEWS RELEASE HOST HOTELS& RESORTS, INC. REPORTS SECOND QUARTER RESULTS, RAISES FULL-YEAR OUTLOOK BETHESDA, MD; July26, 2017 – Host Hotels& Resorts, Inc. (NYSE: HST) (“Host Hotels” or the “Company”), the nation’s largest lodging real estate investment trust (“REIT”), today announced results of operations for the second quarter of 2017. Operating Results 1 (in millions, except per share and hotel statistics) Quarter ended June 30, Percent Year-to-date ended June 30, Percent Change Change Total revenues $ 1,441 $ 1,459 (1.2)% $ 2,789 $ 2,798 (0.3)% Comparable hotel revenues (1) (0.1)% 1.4% Net income (39.6)% (30.3)% Adjusted EBITDA (1) 1.8% 3.7% Change in comparable hotel RevPAR: Domestic properties 1.8% 2.7% International properties - Constant US$ (3.1)% (5.1)% Total - Constant US$ 1.7% 2.5% Diluted earnings per share (40.4)% (29.6)% NAREIT FFO per diluted share (1) — 3.3% Adjusted FFO per diluted share (1) — 4.4% Operating Performance & Other Key Highlights GAAP Metrics • Net income decreased $139million to $212million for the quarter and $162million to $373million for year-to-date, primarily due to a decrease in gain on sales of assets of $143 million and $185 million, respectively. • Improvements in RevPAR, described below, helped drive GAAP operating profit margin growth of 50 basis points for the quarter and 100 basis points for year-to-date. • Total revenues decreased 1.2% for the quarter and 0.3% for year-to-date, primarily due to a decrease of $53 million and $117 million, respectively, due to lost revenues from the sale of 12 hotels in 2016 and 2017. • Diluted earnings per share decreased by 40.4% for the quarter and 29.6% for the year-to-date as a result of the decrease in net income.
